I find myself unable to concur in the majority opinion and therefore respectfully dissent.
The trial court, in passing upon the proceedings before it, made certain findings of fact. Upon these facts it based its conclusions in denying the right of the father to the possession of his own child. These findings of fact may be briefly summarized as follows: (1) That there is some question as to whether or not the father of the child made certain payments to his wife for the care of the child in 1938; (2) that during the year 1940 the father only paid $40 for the care of the child; (3) that the conduct of the father (the plaintiff in this action) prior to his divorce and immediately subsequent thereto is not commendable; (4) that the visits of the father and his attention to the minor child have not indicated a real interest in the welfare of the child; (5) that the father and his present wife had been keeping company at least eight months prior to the time the divorce was obtained by the child's mother, now deceased; (6) that there is at least a doubt in the mind of the court, whether the care, treatment, and supervision of the child under the custody of the present wife of the father would be as good as under that of the defendants in this case, where the adjustment seems to have been satisfactory. *Page 189 
It will be observed from the enumeration of the court's findings that the trial court gave particular emphasis to matters which related to the divorce action. This same approach to the question before us has been adopted in the majority opinion. It is the judgment of the writer of this dissent that the trial court, and this court speaking through the majority opinion, have not given proper consideration to the father's interest in his child and his ability to properly care for it at the present time and his willingness and desire to furnish a home for that child. It should be further observed, with all due respect to the majority opinion, that it emphasizes the facts in connection with the divorce and points out certain claimed conduct of the father and his present wife some four or five years ago, and by so doing endeavors to justify its action in giving the custody of the child to the defendants.
As noted by the majority opinion and the citation of authority there set forth, the primary question is as to what is for the best interests of the child. Upon this question we have only to look to the trial court's finding where it is disclosed that there was a doubt in its mind as to whether or not the care of the child under the custody of the present wife of the father and of the father himself would be as good as that with the defendants in this case. It seems to me that where there is such a doubt, the presumption of which the majority opinion speaks should be resolved in favor of the father.
The majority opinion makes reference to the fact that the present wife of the plaintiff, prior to her marriage to the plaintiff, worked for a short period of time in a beer tavern. None of us know the economic reasons that prompted this employment, but that fact is particularly emphasized. However, no mention is made of the fact that Loren D. Shelley, one of the defendants, states that his employment in Des Moines is that of sales-and-credit manager of the City Beverage Company. The record does not disclose the nature of the beverage sold by this concern. However, this court would be justified in concluding that this defendant, by reason of his employment, frequents taverns, in connection with his employment, to a much greater extent than the present wife of this plaintiff did during the short *Page 190 
period of time she was employed in a tavern. She changed her employment. The defendant is continuing this type of work and we are justified in concluding that he will continue to do so. And yet the majority concludes that it is for the best interest of the child that he remain with the defendant. The record also discloses that Loren D. Shelley, although claiming to have a monthly income of $180, plus a cash bonus at the end of the year, possesses only a limited amount of household goods, and that a portion of the furniture that is used in the Shelley home was furnished by the mother of the child and had been originally purchased by the plaintiff, Clyde Lancey. The record is entirely silent as to the accumulation of any property by the Shelleys despite the salary remuneration and bonuses Mr. Shelley claims he receives.
The father, Clyde Lancey, is shown by the record to be gainfully employed with the General Foods Corporation, which employment, at least, bespeaks credit to him in that he is not engaged in the beverage business. The record discloses that his employment provides him with an income of $140 per month and that it has given him the opportunity to establish a home. Is a father's right to the custody of his own child to be decided by the amount of money the respective litigants can earn? It seems to me there would be a gross miscarriage of justice if the father is not granted the right to have the custody of his own child and given the opportunity to assume the responsibility of rearing it. The trial court said there was a doubt in its mind as to what it should do, and, upon a reading of the record, the writer of this dissent can well see where that doubt would be justified. With that doubt in mind, because of the presumption which the courts have generally recognized, that the surviving parent should have a preference in connection with the right to the custody and care of a child, it seems to me that the doubt should be resolved in the father's favor.
There is another phase of this question which it seems would justify a reversal of this case. If the child were in the possession of the father, upon the facts presented, I do not believe, that any court would hold that the state should step in and take this child away from him because it had been shown that he was not a proper person to rear it. If a court would *Page 191 
not do that in an action brought by the state it should not do it in this action. The preservation of family ties should be encouraged, and I see no justification under the record for the conclusions reached in the majority opinion.
In support of this dissent, reference is here made to the prior pronouncements of this court. Risting v. Sparboe, 179 Iowa 1133, 162 N.W. 592, L.R.A. 1917E, 318; Winter v. Winter, 184 Iowa 85, 166 N.W. 274; In re Guardianship of McFarland, 214 Iowa 417, 239 N.W. 702; Adair v. Clure, 218 Iowa 482, 255 N.W. 658; Allender v. Selders, 227 Iowa 1324, 291 N.W. 176.
I respectfully but earnestly dissent.
I am authorized to state that Bliss, C.J., joins in this dissent.